Fund Profile April 30, 2008 BRANDES INVESTMENT TRUST · Brandes Institutional Enhanced Income Fund This profile summarizes key information about Brandes Institutional Enhanced Income Fund (the “Fund”) that is included in the Fund’s prospectus.The Fund’s prospectus includes additional information about the Fund, including a more detailed description of the risks associated with investing in the Fund that you may want to consider before you invest. You may obtain the prospectus and other information about the Fund at no cost to you by calling (800) 331-2979 or contacting your financial representative. 1 Investment Objective of the Fund The Fund seeks to maximize total return, consisting of both current income and capital appreciation. Principal Investment Strategies of the Fund The Fund actively manages a diversified portfolio comprised approximately 70% of debt securities and 30% of equity securities. Its debt obligations include, but are not limited to, debt securities issued by U.S. and foreign companies, debt obligations issued or guaranteed by the U.S. Government and foreign governments and their agencies and instrumentalities, and U.S. and foreign mortgage-backed securities, collateralized mortgage obligations and asset-backed debt securities.Its equity securities include common and preferred stocks of U.S. and foreign companies and securities convertible into such stocks. Brandes
